DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 has been entered.
Response to Amendment
The Amendment submitted on March 24, 2022, has been entered.  Claims 2, 3, 16, 19 – 38, and 41 have been cancelled.  Claims 1 and 39 have been amended and claim 44 has been added.  Therefore, the pending claims are 1, 4 – 15, 17, 18, 39, 40, and 42 - 44.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 – 15, 17, 18, 39, 40, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “not bonded” in claim 1 is indefinite. It is unclear how a portion of the fiber cannot be bonded to the extensible sheet while at the same time the fiber has been bonded to the extensible sheet. By the applicant’s own definition, a filament is fusion bonded if the “elastic filaments are joined to the sheet by the resin making up the filament”. Thus, even if only some of the elastic material joins to the extensible sheet the entire filament, narrow portions as well as the thicker regions, would be bonded to the extensible sheet. Thus, it is unclear how the filament as a whole can be bonded to the extensible sheet, but part of the filament can be considered to be “not bonded” to the extensible sheet? Claims 4 – 15, 17, 18, 39, 40, 42, and 43 are rejected due to their dependency on claim 1.
The term “side edge” in claim 42 is indefinite. The applicant has fails to defined the term “side edge”. While the applicant discloses that the claim is supported by Figure 2, (Response, page 6), the figure does not clearly define where the side edge begins or ends and what portion of the fabric the side edge includes. Does the filament need to be the outer most filament and within a certain distance from the edge of the fabric? Can the filament just be located relatively close to the edge of the fabric to be considered within the side edge? The disclosure and the figures do not teach one of ordinary skill in the art where the side edge begins and ends or how close to the edges the filaments need to be to be considered within the side edge. Thus, the limitation is considered to be indefinite.
	The applicant argues that the term “side edge” is clear based on Figure 2. However, the applicant failed to address the questions set forth in the rejection. How close does the filament need to be to end of the fabric to be “at a side edge”. Where would the “edge” be considered starting? These questions are not addressed by the figure. It is not clear than one of ordinary skill in the art would know how near the filament can be to the edge and still be considered at the edge. Thus, the rejection is maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4 – 15, 17, 18, 39, 40, and 42 – 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Mleziva et al. (6,057,024) in view of Zink et al. (2016/0235599) and Jamieson (3,156,085).
	Mleziva et al. discloses a composite elastic material comprising a layer of ribbon shaped elastomeric elements disposed in machine direction alignment and bonded to an extensible layer (abstract). The composite is used in end use products such as diapers and personal care products (abstract). The extensible layer can be chosen from nonwoven web layers or other extensible structures (column 2, lines 25 – 38). The anisotropic elastic layer comprises elastic ribbon elements running substantially parallel to one another (column 2, lines 39 – 45). Further, the ribbon-shaped elastic filaments are elongated such that the longest cross-sectional dimension is at least twice as long as the shortest cross-section dimension (column 2, line 65 – column 3, line 3). Additionally, the ribbon element may have rectangular, elliptical, or dumbbell shaped cross-sections. The dumbbell shaped cross-section would not only be rounded at the ends so that the end regions are narrower, but also narrower in the center of the cross-sectional shape since dumbbell-shaped fibers have at least two rounder, fatter portions in the cross-sectional profile with a narrower portion in the center of the cross-sectional profile. 
	Additionally, Mleziva et al. discloses that the layers can be bonded together without pre-stretching the elastic layer (column 8, lines 8 – 11). Also, a preferred bonding method is autogenous bonding (column 1, lines 5 – 8), which is defined as being bonding provided by fusion and/or self-adhesion of fibers (column 4, lines 63 – 67). In addition, the fiber can be bonded to the nonwoven sheet along the entire length of the filament (column 9, lines 56 – 60). 
	Mleziva et al. fails to teach the center-to-center distance of the circular elements relative to the radius of the circular elements or the ratio of the minimum length of the narrow portion in a thickness direction to the maximum length of the constricted filament in the thickness direction. However, Jamieson is drawn to non-circular shapes that can be used to produce filaments (column 1, lines 10 – 14). Jamieson discloses a type of variegated ribbon-like cross section formed by joining together extruding circular fibers from holes arranged in a straight line (column 3, lines 69 – 74). Thus, it would have been obvious to one having ordinary skill in the art that a variegated ribbon structure as taught by Jamieson could be used as the ribbon shaped filament in Mleziva et al. since the shape has the desired flatness, with a width at least twice as long as the height of the filament. Further, it would have been an obvious matter of design choice to optimize the shape of the dumbbell filaments, since such a modification would have involved a mere change in the shape of a component.  A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. It would have been obvious to one having ordinary skill in the art that using ribbon type shapes that have an overall flat and wide cross-section such as a dumbbell like shapes, would be reasonably expected to perform similarly to the shapes disclosed in Mleziva et al.
	However, Mleziva et al. fails to teach using the ribbon shaped elastic filament with other shape elastic filaments. Zink et al. is drawn to an elastic sheet for an absorbent product comprising a first substrate and a second substrate and a plurality of elongate elastic elements disposed intermediate to the first substrate and the second substrate (abstract). Zink et al. teaches that the elastic elements can have one of any suitable cross-sectional shape, such as round, triangular, generally flat, rectangular, or square (paragraph 101). Further, Zink et al. teaches that those of ordinary skill in the art will recognize other suitable shapes for the cross-section of the elastic elements (paragraph 101). And Zink et al. teaches that the elastic elements may vary in dimension include cross-sectional profile, from one elastic element to another elastic element in the composite (paragraph 101). Therefore, it would have been obvious to one having ordinary skill in the art that elastic elements with different cross-sectional profiles can be mixed together as taught by Zink et al., and that the ribbon shaped cross-section, taught by Mleziva et al., can be mixed with other known elastic element cross-section including round, triangular, or rectangular, to produce a mix of different elastic properties in the elastic sheet. Additionally, Zink et al. teaches that the dimensions of the various filaments may be the same or different from each other (paragraph 101. Thus, one of ordinary skill in the art would recognize that Zink et al. teaches that only one-dimensional changes while a second dimension, i.e., maximum height stays the same. Therefore, it would be obvious to one having ordinary skill in the art to use filaments with the same thickness to keep the thickness of the entire fabric the same, while using different width filaments to create the elastic fabric.
	Further, it would have been obvious to one having ordinary skill in the art that the ribbon shaped cross-sectional profile of Mleziva et al. can be between 5% to 90% of the total elastic elements since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). Thus, claims 1, 4, 7, 8, 9, 15, 17, 39, 40, 42, and 44. Additionally, the constricted fibers can be intermixed with the other shaped filaments so that the different alternate or of placed in specific regions of the fabric. Thus, claim 43 is rejected.
	Further, Mleziva et al. discloses that the filaments have a width of 0.0025 to about 0.25 inch and a thickness of 0.003 to about 0.05 inch (column 10, lines 45 – 55). Thus, claim 6 is rejected.
	With regards to claim 14, each single elastic filament is counted as one elastic filament. Thus, claim 14 is rejected.
	Mleziva et al. discloses that the elastic composite has increased cohesion between the layers, produces a thinner cross-section, easier to regulate breathability, and opacity and exhibit improved stress relaxation (column 2, lines 45 – 63). Although Mleziva et al. and Zink et al. do not explicitly teach the limitations of peeling strength, ratio of load of the stretch sheet when stretched by 100% and load of the stretch sheet when stretched by 100% and 50%, it is reasonable to presume that said limitations are inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e. shaped elastic monofilaments bonded to a nonwoven sheet) and in the similar production steps (i.e. autogenously bonding the layers) used to produce an elastic composite used in absorbent products.  The claimed limitations would obviously have been provided by the combination of Mleziva et al. and Zink et al. Thus, claims 10 – 13 are rejected.
	Further, Mleziva et al. discloses that the elasticity, recovery, strength, texture, breathability and other properties are controlled by the spacing of the filaments (column 10, lines 26 – 40). Thus, it would have been obvious to one having ordinary skill in the art to control the spacing of the filaments to control the different properties such as elasticity and recovery. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to control the spacing of the elastic filaments, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215. One of ordinary skill in the art would be motivated to optimize the elastic properties of the sheet material while minimizing the total number of elastic filaments and overall cost of the sheet material. Thus, claim 5 is rejected.
 	Finally, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Thus, with regards to claim 18, the elastic composite has been taught to be useful in absorbent articles such as diapers and therefore, claim 18 is anticipated.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 – 15, 17, 18, 39, 40, and 42 – 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, it is noted that the applicant’s arguments with regards to the point bonding verse continuous bonding along the length of the filament are not persuasive. The applicant’s teaching of fusion bonding only requires that the bond is formed by elastomeric resin itself and not any additional adhesive material. The teaching is not specific to how much of the surface are of the fiber is joined directly to the extensible sheet or that the bond needs to along the entire length of the filament. In fact, the filament is discontinuously bonded in the applicant’s invention as argued by the applicant. The narrow portions are not intended to be in direct contact with the extensible sheet and the surface of the filament is not continuous joined to the extensible sheet itself. Additionally, it is noted that the portion cited in the rejection above from Mleziva et al. states that the bond is autogenously bonded and the fiber can be bonded to the nonwoven sheet along the entire length of the filament (column 9, lines 56 – 60). Thus, the reference is not limited only to point bonding as argued by the applicant. And fusion bonding does not require a bond along the entire length of filament as argued by the applicant. Thus, the rejection is maintained.
Additionally, the applicant argues that the 5% to 50% minimum thickness relative to the maximum thickness results in areas of the fiber not being joined to the extensible sheet (response, pages 11 – 12). The arguments of counsel cannot take the place of evidence. In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  While the applicant suggests that the range is important to the final structure and the properties of the final product, the arguments do not provide any evidence to show that this feature would be critical. Thus, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
May 7, 2022
/JENNA L JOHNSON/Primary Examiner, Art Unit 1789